NON-QUALIFIED STOCK OPTION AWARD AGREEMENT


EXHIBIT 10.1
STOCK OPTION


Granted by


NORTHWEST BANCSHARES, INC.


under the


NORTHWEST BANCSHARES, INC.
2018 EQUITY INCENTIVE PLAN


This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2018 Equity Incentive Plan (the “Plan”)
of Northwest Bancshares, Inc. (the “Company”) which are incorporated herein by
reference and made a part hereof, subject to the provisions of this Agreement. A
copy of the Plan has been provided, or made available, to each person granted a
stock option pursuant to the Plan. The holder of this Option (the “Participant”)
hereby accepts this Option, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the Compensation Committee of the Board of
Directors of the Company (“Committee”) will be final, binding and conclusive
upon the Participant and the Participant’s heirs, legal representatives,
successors and permitted assigns. Except where the context otherwise requires,
the term “Company” will include the parent and all present and future
subsidiaries of the Company as defined in Section 424(e) and 424(f) of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”).
Capitalized terms used herein but not defined will have the same meaning as in
the Plan.
1.
Name of Participant.                                 



2.
Date of Grant. _________, 20__.                



3.
Total number of shares of Company common stock, $0.01 par value per share, that
may be acquired pursuant to this Option.                         

(subject to adjustment pursuant to Section 10 hereof).
•
This is a Non-Qualified Option.



4.    Exercise price per share. $_______
(subject to adjustment pursuant to Section 10 below)


5.    Expiration Date of Option. _________, 20__.
 
6.
Vesting Schedule. Except as otherwise provided in this Agreement, this Option
first becomes exercisable, subject to the Option’s expiration date, in
accordance with the vesting schedule specified herein.



    

--------------------------------------------------------------------------------




Date
 
Vested Portion of Award
 
 
15%
 
 
30%
 
 
44%
 
 
58%
 
 
72%
 
 
86%
 
 
100%



This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Sections 2.9 and 4.1 of
the Plan (in the event of death, Disability, Retirement or Involuntary
Termination following a Change in Control).


7.    Exercise Procedure.
7.1
Delivery of Notice of Exercise of Option. This Option will be exercised in whole
or in part by the Participant through the Equity Plan Solutions portal, setting
forth the number of shares with respect to which this Option is to be exercised,
together with payment by cash or other means acceptable to the Committee,
including:



•
Cash or personal, certified or cashier’s check in full/partial payment of the
purchase price.



•
Stock of the Company in full/partial payment of the purchase price.



•
By a net settlement of the Option, using a portion of the shares obtained on
exercise in payment of the exercise price of the Option (and, if applicable, any
required tax withholding).

•
By selling shares from my Option shares through a broker in full/partial payment
of the purchase price.

7.2
“Fair Market Value” shall have the meaning set forth in Section 8.1(r) of the
Plan.

8.    Delivery of Shares.


8.1
Delivery of Shares. Delivery of shares of Common Stock upon the exercise of this
Option will comply with all applicable laws (including the requirements of the
Securities Act) and the applicable requirements of any securities exchange or
similar entity.



9.    Change in Control.


9.1
In the event of the Participant’s Involuntary Termination following a Change in
Control, all Options held by the Participant, whether or not exercisable at such
time, will become fully exercisable for one year following the Participant’s
Involuntary Termination, subject to the expiration provisions otherwise
applicable to the Option.



9.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.

 
10.    Adjustment Provisions.
This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.


2





--------------------------------------------------------------------------------




11.    Termination of Option and Accelerated Vesting.
This Option will terminate upon the expiration date, except as set forth in the
following provisions:
(i)
Death. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s death. This
Option may thereafter be exercised by the Participant’s legal representative or
beneficiaries during the remaining term of the Option.

(ii)
Disability. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised by the Participant during the remaining
term of the Option.

(iii)
Retirement. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Retirement.
“Retirement” shall have the meaning set forth in Section 8.1(cc) of the Plan.
This Option may thereafter be exercised by the Participant during the remaining
term of the Option.



(iv)
Termination for Cause. If the Participant’s Service has been terminated for
Cause, all Options that have not been exercised will expire and be forfeited.



(v)
Other Termination. If the Participant’s Service terminates for any reason other
than due to death, Disability, Retirement, Involuntary Termination following a
Change in Control or for Cause, this Option may thereafter be exercised, to the
extent it was exercisable at the time of such termination, for a period of three
(3) months following termination, subject to termination on the Option’s
expiration date, if earlier.



12.    Miscellaneous.


12.1
No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.



12.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.



12.3
In the discretion of the Committee, a non-qualified Option granted under the
Plan may be transferable by the Participant, provided, however, that such
transfers will be limited to Immediate Family Members of Participants, trusts
and partnerships established for the primary benefit of such family members or
to charitable organizations, and provided, further, that such transfers are not
made for consideration to the Participant.



12.4
This Agreement will be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania.



12.5
This Agreement is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Participant agrees that he or she will not
exercise the Option granted hereby nor will the Company be obligated to issue
any shares of stock hereunder if the exercise thereof or the issuance of such
shares, as the case may be, would constitute a violation by the Participant or
the Company of any such law, regulation or order or any provision thereof.



12.6
The granting of this Option does not confer upon the Participant any right to be
retained in the service of the Company or any subsidiary.



[Signature Page to Follow]


3





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
NORTHWEST BANCSHARES, INC.
 
 
 
By:
 
 
Its:
 
 



PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2018 Equity
Incentive Plan. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2018 Equity Incentive Plan.
PARTICIPANT
 









4



